REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 10, 15 all comprise (or are significantly similar to), among other things, receiving a request packet from a client through a router and a public network: selecting, via a load balancer of the load balancing node, a backend virtual machine server to receive the received request packet; generating, via a virtual switch of the load balancing node, a packet for virtual networking by overlaying information for transmitting the received request packet to the selected backend virtual machine server through a virtual network as a private network to the received request packet; transmitting the generated packet for virtual networking to a hypervisor node comprising the selected backend virtual machine server; and collecting and analyzing, by a monitoring virtual machine included in hypervisor, the generated packet, the monitoring virtual machine performing deep packet inspection (DPI) of the generated packet, wherein: the load balancer comprises a layer 4 (L4) direct server return (DSR) load balancer wherein the collecting and analyzing comprises: mirroring, by a mirroring unit implemented in the monitoring virtual machine, the generated packet through a virtual switch included in the hypervisor node; and analyzing, by a analyzing unit implemented in the monitoring virtual machine, the mirrored packet by performing DPI for the mirrored packet, and wherein the virtual switch of the hypervisor node is configured to separate the request packet from the generated packet and to transmit the separated request packet to the selected backend virtual machine server, and further configured to directly transmit a response packet from the selected backend virtual machine server to the router without passing through the load balancing node. The remaining dependent claims further limit the invention. 

The independent claims were previously rejected as obvious over three prior arts. The additional subject matter is sufficient to render the claims as a whole non-obvious. Further, the claims are similar to those allowed in Pat. 11,075,981 (also to the instant applicant). Consequently, Examiner withdraws the prior art rejection.
Examiner contacted Counsel seeking a terminal disclaimer to avoid making a double patenting rejection over the ‘981 patent. Counsel agreed.
No other rejections are proper and all claims are allowed as amended.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 830-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.